
	

113 HR 1544 IH: National High Performance Passenger Rail Transportation-Oriented Development Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1544
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Petri (for
			 himself and Mr. Lipinski) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To promote transportation-oriented development and
		  encourage dedicated revenue sources for urban and regional rail corridor
		  development.
	
	
		1.Short titleThis Act may be cited as the
			 National High Performance Passenger
			 Rail Transportation-Oriented Development Act of
			 2013.
		2.Transportation-oriented
			 development initiative
			(a)EstablishmentThe Secretary of Transportation (in this
			 Act referred to as the Secretary) shall establish an initiative
			 to promote intercity and urban passenger rail operations and
			 transportation-oriented development by creating incentives for communities to
			 encourage dedicated revenue sources for urban and regional rail corridor
			 development.
			(b)ImplementationNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall obtain the services of qualified
			 independent private sector entity with experience in transportation-oriented
			 development to serve as a liaison between the Federal Government, State and
			 local authorities, private sector participants, and appropriate other
			 stakeholders in the initiative. Such entity shall—
				(1)serve as a
			 development planning advisor, by advancing and recommending methodologies to
			 use in the overall implementation of the initiative;
				(2)provide
			 recommendations as requested by the Secretary, which shall include
			 recommendations on—
					(A)liaison between
			 the Federal Government, and State, local, or regional applicants for incentives
			 under the initiative;
					(B)mechanisms for
			 coordination among all stakeholders, including State, local, and regional
			 authorities;
					(C)types of projects
			 that should receive incentives under the initiative; and
					(D)mechanisms for
			 providing technical assistance and types of technical assistance that should be
			 provided; and
					(3)conduct a
			 preliminary transportation-oriented development survey on the Northeast
			 Corridor or other local station areas or regional corridors.
				(c)CoordinationThe
			 Secretary shall harmonize planning requirements and direct coordination and
			 administration of the initiative between the Federal Railroad Administration
			 and the Federal Transit Administration.
			3.Federal
			 incentives
			(a)Qualified
			 projects
				(1)CriteriaThe
			 Secretary shall establish criteria for the designation of projects qualified
			 for Federal incentives pursuant to this section and the amendments made by this
			 section.
				(2)Types of
			 projects that may qualifyProjects that may qualify for Federal
			 incentives pursuant to this section and the amendments made by this section are
			 commercial development or other projects that—
					(A)contribute to the
			 generation of revenue by the capture of increasing value from development
			 around station areas, through the establishment of special assessment
			 districts, increasing the tax base, promoting job growth, promoting cost
			 effectiveness, facilitating intermodal connectivity, combining congestion
			 relief with station development, stimulating economic development, or any other
			 appropriate means;
					(B)are likely to make
			 long-term contributions to rail corridor development funds or similar
			 mechanisms that help finance intercity and urban passenger rail infrastructure
			 or operating expenses; and
					(C)provide for a
			 quantifiable revenue stream to the relevant station or rail operation.
					(3)Applicant
			 coordinating authorityAn
			 applicant for Federal incentives pursuant to this section and the amendments
			 made by this section shall be a State, local, or regional authority. Such
			 authority shall provide for coordination among stakeholders, local governments,
			 and private developers in the defined region, and shall be the lead party in
			 the application.
				(4)Projects
			 authorizedExcept as provided
			 in subsection (b), projects are not authorized to receive Federal incentives
			 pursuant to this section and the amendments made by this section until the date
			 that is 1 year after the report required under subsection (c) is transmitted to
			 Congress.
				(b)Pilot
			 projectsThe Secretary may
			 designate up to 4 pilot projects as qualified for Federal incentives pursuant
			 to this section and the amendments made by this section before the date
			 specified in subsection (a)(4).
			(c)Report to
			 CongressNot later than 1
			 year after the date of enactment of this Act, the Secretary, after consultation
			 with each State, local, or regional authority coordinating a pilot project
			 under subsection (b), shall transmit to Congress a report assessing the success
			 or failure of each such pilot project and making any appropriate
			 recommendations for modifications to the initiative under this Act.
			(d)Railroad
			 rehabilitation improvement financingSection 502 of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (5);
					(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)persons conducting a qualified project (as
				defined by the Secretary under section 3 of the National High Performance
				Passenger Rail Transportation-Oriented Development Act of
				2013).
							;
				and
					(2)in subsection
			 (b)(1)—
					(A)by striking
			 or at the end of subparagraph (B);
					(B)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)conduct a
				qualified project (as defined by the Secretary under section 3 of the National
				High Performance Passenger Rail Transportation-Oriented Development Act of
				2013).
							.
					(e)Transportation
			 infrastructure financeSection 601(a)(12) of title 23, United
			 States Code, is amended—
				(1)by striking
			 and at the end of subparagraph (C);
				(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(E)a qualified
				project (as defined by the Secretary under section 3 of the National High
				Performance Passenger Rail Transportation-Oriented Development Act of
				2013).
						.
				(f)Application
			 priorityIn general, Federal applications to the Federal Railroad
			 Administration and Federal Transit Administration for railroad projects that
			 participate in the transportation-oriented development initiative under this
			 Act shall receive a priority for funding in the application decision
			 process.
			(g)Revenue neutral
			 program costThe Secretary
			 shall establish and apply to recipients of Federal incentives pursuant to this
			 section and the amendments made by this section a fee in an amount sufficient
			 to cover the administrative costs of carrying out this Act, including section
			 2(b).
			4.Technical
			 assistance
			(a)National
			 technical assistanceThe
			 Secretary shall provide technical assistance to applicants and potential
			 applicants for Federal incentives pursuant to this Act and the amendments made
			 by this Act with respect to—
				(1)identification of
			 transportation-oriented development opportunities;
				(2)establishment of
			 special assessment districts in regions;
				(3)establishment of
			 rail corridor development funds; and
				(4)expediting
			 Federal, State, and local regulatory approvals.
				(b)States,
			 localities, and regions outside the northeast corridorThe Secretary shall provide technical
			 assistance to the States, localities, and regions outside the Northeast
			 Corridor as identified by the Secretary, including—
				(1)technical
			 assistance on the establishment of regional authorities appropriate to carrying
			 out the purposes of this Act at the regional level; and
				(2)technical assistance at the request of a
			 State, local, or regional entity to identify stations and potential stations
			 within a region and conduct a preliminary survey of property available and
			 potentially available, to maximize development and commercial revenue
			 generation to financially support the development of a high performance
			 intercity or urban rail passenger corridor.
				(c)Northeast
			 corridorThe Secretary shall
			 provide technical assistance to the States and local or regional entities along
			 the Northeast Corridor, including—
				(1)technical assistance on the establishment,
			 by the Northeast Corridor Infrastructure and Operations Advisory Commission
			 established under section 24905 of title 49, United States Code, of a Northeast
			 Corridor Transportation-Oriented Development Working Group, which shall—
					(A)include outside
			 members with expertise in transportation-oriented development;
					(B)be supported by the independent private
			 sector entity retained by the Secretary under section 2(b);
					(C)be chaired by a designee appointed by the
			 Secretary who is an expert with private sector transportation oriented
			 development experience; and
					(D)advise the
			 Secretary and the Northeast Corridor Infrastructure and Operations Advisory
			 Commission on the ways and means for carrying out the purposes of this Act at
			 the regional level; and
					(2)not more than 1 year after the date of
			 enactment of this Act, technical assistance to identify Northeast Corridor
			 stations and potential stations and conduct a preliminary survey of property
			 available and potentially available, to maximize development and commercial
			 revenue generation to financially support the creation of a true high-speed
			 rail corridor in the Northeast Corridor.
				
